DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As directed by the amendment filed on 5 October 2022: claim(s) 1, 4, and 6 have been amended, claim(s) 2 and 8-20 have been cancelled, claim(s) 21-25 have been added. Thus, claims 1, 3-7, and 21-25 are presently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recites the limitation "the body" in line 13 of the claims.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, “the body” is interpreted as “a body.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-7, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kokate et al. (US 20030171765 A1) in view of Dang (US 20090287166 A1).
Regarding claim 1, Kokate discloses a treatment method ("methods of use of intravascular catheters"; [0016]) comprising: 
placing a distal end opening portion 12 ("distal portion 12"; [0018]; FIG. 3) of a first catheter 10 ("catheter 10"; [0014]; FIG. 1) at or in a vicinity of a lesion area in a blood vessel (see FIG. 3), 
the first catheter 10 comprising a proximal end opening portion 18 ("proximal end 18"; [0014]; FIG. 1) and a lumen 22 ("first collection lumen 22"; [0015]; FIG. 1) extending between and communicating the distal end opening portion and the proximal end opening portion (see Annotated FIG. 1); 
drawing into the distal end opening portion 12 of the first catheter 10 a fat-soluble compound 42 ("vulnerable plaque 42"; [0018]; FIG. 5; NOTE: plaque inherently comprises of lipids, including cholesterol, which is a fat-soluble compound) released into the blood vessel as a result of the placing of the distal end opening portion of the first catheter at or in the vicinity of the lesion area in the blood vessel ("arrows 46 illustrate the movement of urged core material 44 towards collection ports 24 and 28 proximal of balloon 20. Suction means, applied at the proximal end of collection lumens 22 and 26 and in fluid communication with respective collection ports 24 and 28, could extract core material 44 proximal of balloon 20"; [0019]; see FIG. 5);
conveying the fat-soluble compound 42 ("Plaque, a thickening in the arterial vessel wall results from the accumulation of cholesterol"; [0003]) that has been drawn into the distal end opening portion of the first catheter along the lumen to the proximal end opening portion of the first catheter so that the fat-soluble compound passes through the proximal end opening portion of the first catheter and is removed from a body ("proximal ends of the collection lumens fluidly coupled to a suction means for extracting the core material urged from the vulnerable plaque, thrombi, debris, etc. from inside the lumen of the blood vessel"; [0006]; see FIG. 1);
introducing a distal end of a second catheter 14 ("elongated shaft 14"; [0014]; FIG. 1) into the lumen of the first catheter 10 (see FIG. 5) and 
moving the second catheter along the lumen of the first catheter to position the second catheter at the lesion area ("positioning the balloon proximate one or more vulnerable plaque"; [0007]; see FIG. 5), 
the second catheter 14 comprising 
a treatment portion 30 ("engagement surface 30"; [0014]; FIG. 5), 
a distal end opening portion ("distal end of lumen 15"; [0020]; FIG. 5), 
a proximal end opening portion ("proximal end of lumen 15"; [0020]) and 
a lumen 15 ("lumen 15"; [0020]; FIG. 5) extending between and communicating the distal end opening portion of the second catheter and the proximal end opening portion of the second catheter ("lumen 15, having a proximal end and a distal end"; [0020]); 
operating the treatment portion of the second catheter after positioning the second catheter at the lesion area to treat the lesion area and release the fat-soluble compound ("balloon 20, when inflated, and engagement surface 30 thereof is adapted for engaging both the inner wall of the lumen of blood vessel 40 and the one or more vulnerable plaque 42. With balloon 20 thus configured, vulnerable plaque 42 may be ruptured proximal of inflated balloon 20 urging core material 44 from vulnerable plaque 42"; [0019]; FIG. 5); and
drawing into the distal end opening portion of the second catheter the fat-soluble compound released by the operating of the treatment portion ("Arrows 48 show distal movement of urged core material 44 towards third collection port 13"; [0020]; FIG. 5), 
conveying the fat-soluble compound that has been drawn into the distal end opening portion of the second catheter along the lumen of the second catheter to the proximal end opening portion of the second catheter so that the fat-soluble compound passes through the proximal end opening portion of the second catheter and is removed from the body ("Suction means applied at the proximal end of lumen 15 and in fluid communication with collection port 13 could be used for extracting core material 44 from the lumen of blood vessel 40 distal of balloon 20"; [0020]; FIG. 5).

    PNG
    media_image1.png
    338
    794
    media_image1.png
    Greyscale

Annotated FIG. 1
	Kokate does not disclose that the first catheter 10 is a guiding catheter. However, Dang teaches a method for clearing vascular obstructions (see Abstract) comprising a first catheter 60 as a guiding catheter that can be used “as an aspiration catheter to remove an obstruction in a large vessel” ([0045]) before a “balloon catheter 210 is advanced to the obstructed site” and inflated ([0045]; FIGs. 4A-4E). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate’s method such that Dang’s guiding catheter is used to guide and position Kokate’s catheter, for the purpose of quickly and safely deploying the treatment catheter to the treatment site ([0031]; FIG. 1).
Kokate does not disclose the introducing of the distal end of the second catheter into the lumen of the first catheter occurring after the conveying of the fat-soluble compound that has been drawn into the distal end opening portion of the first catheter along the lumen of the first catheter to the proximal end opening portion of the first catheter. 
However, Dang teaches a method for clearing vascular obstructions (see Abstract) comprising introducing of the distal end of the second catheter into the lumen of the first catheter (“aspiration catheter 208 is advanced along the guidewire 80 towards the proximal end of obstruction and the thrombus is aspirated”; [0045]) occurring after the conveying of the fat-soluble compound that has been drawn into the distal end opening portion of the first catheter along the lumen of the first catheter to the proximal end opening portion of the first catheter (“Aspiration of thrombus using a guiding catheter or an aspiration catheter is a popular method not only for coronary vessels, but also for neurovascular and peripheral vessels”; [0002] and “guiding catheter can be used sometimes as an aspiration catheter to remove an obstruction in a large vessel”; [0045])). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate’s method such that  the introducing of the distal end of the second catheter into the lumen of the first catheter occurs after the conveying of the fat-soluble compound that has been drawn into the distal end opening portion of the first catheter along the lumen of the first catheter to the proximal end opening portion of the first catheter, as taught by Dang, for the purpose of removing an obstructing in the blood vessels ([0045]), since “using a guiding catheter or an aspiration catheter is a popular method not only for coronary vessels, but also for neurovascular and peripheral vessels” ([0002]).
Regarding claims 3 and 22, Kokate discloses wherein the fat-soluble compound 42 is a cholesterol crystal ("Plaque, a thickening in the arterial vessel wall results from the accumulation of cholesterol"; [0003]. Note: plaque of cholesterol inherently is in the solid form which is equivalent to crystal form) released from the lesion area (see FIG. 3).
Regarding claims 5 and 24, Kokate does not disclose that the first catheter 10 is a guiding catheter. However, Dang teaches a method for clearing vascular obstructions (see Abstract) comprising a first catheter 60 as a guiding catheter that can be used “as an aspiration catheter to remove an obstruction in a large vessel” ([0045]) before a “balloon catheter 210 is advanced to the obstructed site” and inflated ([0045]; FIGs. 4A-4E). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate’s device such that Dang’s guiding catheter is used to guide and position Kokate’s catheter, for the purpose of quickly and safely deploying the treatment catheter to the treatment site ([0031]; FIG. 1).
Regarding claim 6, Kokate discloses expanding a balloon located at the lesion area to cause the balloon to contact the lesion area and produce the fat-soluble compound ("balloon 20, when inflated, and engagement surface 30 thereof is adapted for engaging both the inner wall of the lumen of blood vessel 40 and the one or more vulnerable plaque 42. With balloon 20 thus configured, vulnerable plaque 42 may be ruptured proximal of inflated balloon 20 urging core material 44 from vulnerable plaque 42"; [0019]; FIG. 5).
Regarding claim 7, Kokate discloses advancing the balloon to the lesion area in the blood vessel ("Balloon 20, located about distal portion 12 of catheter 10, may be positioned proximate of vulnerable plaque 42"; [0019]; FIG. 5) while the distal end opening portion 12 of the first catheter 10 is positioned at or in the vicinity of the lesion area in the blood vessel (see FIG. 5).
Regarding claim 21, Kokate discloses a treatment method (see Abstract) comprising: 
placing a distal end opening portion 12 ("distal portion 12"; [0018]; FIG. 3) of a first catheter 10 ("catheter 10"; [0014]; FIG. 1) at or in a vicinity of a lesion area in a blood vessel (see FIG. 3), the first catheter 10 comprising a proximal end opening portion 18 ("proximal end 18"; [0014]; FIG. 1) and a lumen 22 ("first collection lumen 22"; [0015]; FIG. 1) extending between and communicating the distal end opening portion and the proximal end opening portion (see Annotated FIG. 1);
	drawing into the distal end opening portion 12 of the first catheter 10 a fat-soluble compound 42 ("vulnerable plaque 42"; [0018]; FIG. 5) released into the blood vessel as a result of the placing of the distal end opening portion of the first catheter at or in the vicinity of the lesion area in the blood vessel ("arrows 46 illustrate the movement of urged core material 44 towards collection ports 24 and 28 proximal of balloon 20. Suction means, applied at the proximal end of collection lumens 22 and 26 and in fluid communication with respective collection ports 24 and 28, could extract core material 44 proximal of balloon 20"; [0019]; see FIG. 5);
	conveying the fat-soluble compound that has been drawn into the distal end opening portion of the first catheter along the lumen to the proximal end opening portion of the first catheter so that the fat-soluble compound passes through the proximal end opening portion of the first catheter and is removed from a body ("proximal ends of the collection lumens fluidly coupled to a suction means for extracting the core material urged from the vulnerable plaque, thrombi, debris, etc. from inside the lumen of the blood vessel"; [0006]; see FIG. 1);
	a balloon catheter (“elongated shaft 14”; [0014]; FIG. 4) comprising a distal end opening portion, a proximal end opening portion (“elongated shaft 14 having a distal end 16 and a proximal end 18”; [0014]; FIG. 4) and a lumen extending between and communicating the distal end opening portion of the balloon catheter and the proximal end opening portion of the balloon catheter (“elongated shaft 14 may also include lumen 50 therethrough for inflating and/or deflating balloon 20, and/or guidewire lumen 15 therethrough”; [0016]; FIG. 4),
expanding the balloon of the balloon catheter after positioning the balloon at the lesion area so that the balloon is expanded to an expanded state and so that the balloon in the expanded state contacts the lesion area and results in a release of the fat-soluble compound ("balloon 20, when inflated, and engagement surface 30 thereof is adapted for engaging both the inner wall of the lumen of blood vessel 40 and the one or more vulnerable plaque 42. With balloon 20 thus configured, vulnerable plaque 42 may be ruptured proximal of inflated balloon 20 urging core material 44 from vulnerable plaque 42"; [0019]; FIG. 5);
drawing into the distal end opening portion of the balloon catheter the fat-soluble compound released by the contact of the balloon in the expanded state with the lesion area ("Arrows 48 show distal movement of urged core material 44 towards third collection port 13"; [0020]; FIG. 5); and
conveying the fat-soluble compound that has been drawn into the distal end opening portion of the balloon catheter along the lumen of the balloon catheter to the proximal end opening portion of the balloon catheter so that the fat-soluble compound passes through the proximal end opening portion of the balloon catheter and is removed from the body ("Suction means applied at the proximal end of lumen 15 and in fluid communication with collection port 13 could be used for extracting core material 44 from the lumen of blood vessel 40 distal of balloon 20"; [0020]; FIG. 5).
Kokate does not explicitly disclose introducing a balloon catheter into the lumen of the first catheter and moving the balloon catheter along the lumen of the first catheter to position a balloon of the balloon catheter at the lesion area. However, Dang teaches a method of clearing vascular obstructions (see Abstract) comprised of introducing a balloon catheter 210 into the lumen of the first catheter (“guiding catheter 60”; [0045]; FIG. 4E) and moving the balloon catheter along the lumen of the first catheter to position a balloon of the balloon catheter at the lesion area (“balloon catheter 210 is advanced to the obstructed site”; [0045]; FIG. 4E). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate’s method such that a balloon catheter is introduced into the lumen of the first catheter and the balloon catheter is moved along the lumen of the first catheter to position a balloon of the balloon catheter at the lesion area, as taught by Dang, for the purpose of quickly and safely deploying the treatment catheter to the treatment site ([0031]; FIG. 1).
Kokate does not explicitly disclose the drawing of the fat-soluble compound into the distal end opening portion of the first catheter occurring before the expanding of the balloon of the balloon catheter into the expanded state. However, Dang teaches a method for clearing vascular obstructions (see Abstract) comprising the drawing of the fat-soluble compound into the distal end opening portion of the first catheter occurring (“guiding catheter can be used sometimes as an aspiration catheter to remove an obstruction”; [0045]) before the expanding of the balloon of the balloon catheter into the expanded state (“balloon catheter 210 is advanced to the obstructed site, the balloon is inflated”; [0045]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate’s method such that the drawing of the fat-soluble compound into the distal end opening portion of the first catheter occurring before the expanding of the balloon of the balloon catheter into the expanded state, as taught by Dang, for the purpose of removing an obstructing in the blood vessels ([0045]), since “using a guiding catheter or an aspiration catheter is a popular method not only for coronary vessels, but also for neurovascular and peripheral vessels” ([0002]).
Regarding claim 25, Kokate does not explicitly disclose the drawing of the fat-soluble compound into the distal end opening portion of the first catheter occurs before the introducing of the balloon catheter into the lumen of the first catheter. However, Dang teaches the drawing of the fat-soluble compound into the distal end opening portion of the first catheter occurs (“guiding catheter can be used sometimes as an aspiration catheter to remove an obstruction in a large vessel”; [0045]) before the introducing of the balloon catheter into the lumen of the first catheter (“balloon catheter 210 is advanced to the obstructed site”; [0045]; FIG. 4E). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate’s method such that the drawing of the fat-soluble compound into the distal end opening portion of the first catheter occurs before the introducing of the balloon catheter into the lumen of the first catheter, as taught by Dang, for the purpose of removing vascular obstructions ([0045]) and since “aspiration of thrombus using a guiding catheter or an aspiration catheter is a popular method not only for coronary vessels, but also for neurovascular and peripheral vessels” ([0002]).

Claim(s) 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kokate et al. in view of Dang, and further in view of Cottone et al. (US 20190009063 A1).
Regarding claim 4, Kokate does not disclose that the first catheter 10 is a guiding catheter. However, Dang teaches a method for clearing vascular obstructions (see Abstract) comprising a first catheter 60 as a guiding catheter that can be used “as an aspiration catheter to remove an obstruction in a large vessel” ([0045]) before a “balloon catheter 210 is advanced to the obstructed site” and inflated ([0045]; FIGs. 4A-4E). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate’s method such that Dang’s guiding catheter 60 is used to guide and position Kokate’s catheter 10, for the purpose of quickly and safely deploying the treatment catheter to the treatment site ([0031]; FIG. 1).
Kokate/Dang fails to disclose that the second catheter is a drug-coated balloon catheter, and the fat-soluble compound contains at least one of paclitaxel crystals, everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals that flow out of the lesion area when the lesion area is treated.
However, Cottone teaches a coronary angioplasty wherein the catheter is a drug-coated balloon catheter ("inflatable balloon can be an angioplasty balloon which is positioned on a catheter or other flexible shaft device. The balloon is coated with at least one pharmaceutically active agent"; [0008]), and the fat-soluble compound contains at least one of everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals ("balloon segment of the catheter is encapsulated, coated or otherwise provided with at least one therapeutic or pharmaceutically active agent such as everolimus, tacrolimus, sirolimus, zotarolimus, biolimus, rapamycin or an equivalent active pramaceutical ingredient, which is encapsulated or suspended in a biocompatible matrix"; [0025]; “pharmaceutically active agent may be in the form of a nanoparticulate suspension, a solid lipid nanoparticle, PLGA nanoparticles or LyoCells® can be incorporated into or encapsulated in the biocompatible matrix”; [0100]) that flow out of the lesion area when the lesion area is treated (NOTE: upon the engagement of the drug-coated balloon catheter to the lesion, the pharmaceutically active agent coated on the balloon catheter would associate with the fat-soluble compound and flow out of the lesion area together). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate/Dang’s method such that the second catheter is a drug-coated balloon catheter, and the fat-soluble compound contains at least one of paclitaxel crystals, everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals (corresponding to each pharmaceutically active agent) that flow out of the lesion area when the lesion area is treated, as taught by Cottone, for the purpose of preventing restenosis in response to injury from angioplasty ([0004]).
Regarding claim 23, Kokate/Dang does not disclose that the balloon catheter is a drug-coated balloon catheter, and the fat-soluble compound contains at least one of paclitaxel crystals, everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals that flow out of the lesion area when the lesion area is treated.
However, Cottone teaches a coronary angioplasty method wherein the balloon catheter is a drug-coated balloon catheter ("inflatable balloon can be an angioplasty balloon which is positioned on a catheter or other flexible shaft device. The balloon is coated with at least one pharmaceutically active agent"; [0008]), and the fat-soluble compound contains at least one of everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals ("balloon segment of the catheter is encapsulated, coated or otherwise provided with at least one therapeutic or pharmaceutically active agent such as everolimus, tacrolimus, sirolimus, zotarolimus, biolimus, rapamycin or an equivalent active pramaceutical ingredient, which is encapsulated or suspended in a biocompatible matrix"; [0025]; “pharmaceutically active agent may be in the form of a nanoparticulate suspension, a solid lipid nanoparticle, PLGA nanoparticles or LyoCells® can be incorporated into or encapsulated in the biocompatible matrix”; [0100]) that flow out of the lesion area when the lesion area is treated (NOTE: upon the engagement of the drug-coated balloon catheter to the lesion, the pharmaceutically active agent coated on the balloon catheter would associate with the fat-soluble compound and flow out of the lesion area together). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate/Dang’s method such that the balloon catheter is a drug-coated balloon catheter, and the fat-soluble compound contains at least one of paclitaxel crystals, everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals (corresponding to each pharmaceutically active agent) that flow out of the lesion area when the lesion area is treated, as taught by Cottone, for the purpose of preventing restenosis in response to injury from angioplasty ([0004]).

Response to Arguments
Applicant’s arguments, see page 11 of Applicant Remarks, filed 5 October 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dang (US 20090287166 A1). Please see rejection discussions above regarding amended and added claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        7 December 2022